RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 19a0181p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 NICHOLAS SAMUEL COFFEY,                                  ┐
                                    Plaintiff-Appellee,   │
                                                          │
                                                          >      No. 18-1314
        v.                                                │
                                                          │
                                                          │
 ADAM CARROLL; MICHAEL PRANGER; JAMES PILCHAK,            │
                          Defendants-Appellants.          │
                                                          ┘

                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                       No. 2:16-cv-13081—Sean F. Cox, District Judge.

                              Decided and Filed: August 5, 2019

                Before: MERRITT, THAPAR, and READLER, Circuit Judges.

                                      _________________

                                          COUNSEL

ON BRIEF: John C. Clark, GIARMARCO, MULLINS & HORTON, PC, Troy, Michigan, for
Appellants. Thomas M. Loeb, Farmington Hills, Michigan, for Appellant.
                                      _________________

                                           OPINION
                                      _________________

       READLER, Circuit Judge. The qualified immunity doctrine serves to shield public
officials—oftentimes, police officers—from liability and harassment for reasonable acts
undertaken in the line of duty. As the doctrine affords a public official immunity from the costs
of litigation, federal courts have an obligation to weigh the issue as early as practicable, and
certainly no later than summary judgment. By the same token, where the law is settled and the
 No. 18-1314                              Coffey v. Carroll et al.                          Page 2


record is murky as to whether an official has acted reasonably when judged against that settled
legal standard, the claims are often left for resolution at trial.

        This appears to be such a case.          In the proceedings below, three City of Taylor
(Michigan) police officers were accused by Plaintiff Nicholas Coffey of violating his
constitutional rights while arresting him for attempted larceny. The officers believe they are
entitled to qualified immunity regarding the events surrounding the arrest. In a well-reasoned
opinion, the district court found that material questions of fact permeated the case, and therefore
denied summary judgment to the officers. Following an independent review of the record, we
AFFIRM the district court’s order.

                                         I. BACKGROUND

        A caller to 911 reported that two men had approached her parked car, and that one of
them tried to break in. Officers Adam Carroll, Michael Pranger, and James Pilchak were
dispatched to the scene. The 911 caller gave the officers a lead in tracking the purported
burglars. Mother Nature did the rest. Because the attempted break in took place with fresh snow
on the ground, the officers could track prints in the snow revealing the men’s escape. The
incriminating trail of snowprints led the officers to the home of Nicholas Coffey.

        Outside the home, David Coffey, Coffey’s father, told the officers that Coffey and his
friend, Drew Jerrell, were inside. But, says David Coffey, he never gave the officers permission
to enter the home. The officers, however, say that David Coffey did consent to them entering the
home, and they did so. What happened outside the home, and the events that ensued inside, are
at the crux of this dispute. And these facts, like the case more broadly, are deeply disputed.

        Perhaps the lone point of agreement is this: When the officers found Coffey, he was
asleep on a loveseat. According to Coffey, he was sleeping there after a long night and morning
of drinking. Coffey’s father says that the officers tried to wake Coffey by poking him in the
chest, and that when poking proved unsuccessful, one of the officers punched Coffey in the face
and yelled “stop resisting.” Making matters worse, Coffey says, as he was waking, the officers
flipped him onto his stomach and handcuffed him. Coffey says he did not resist the arrest.
Nonetheless, he explains, the officers used his face to open the storm door as they dragged him
 No. 18-1314                           Coffey v. Carroll et al.                           Page 3


out of the house. The officers then placed Coffey in the backseat of the police car. The
encounter left him with injuries to his ear, mouth, nose, and chin.

       The officers describe these events differently. Officer Carroll, they say, upon discovering
Coffey asleep on the loveseat, tapped Coffey on the shoulder a few times. When Coffey woke
up, the officers say he grabbed Officer Carroll’s finger and twisted it. The officers claim they
attempted to arrest Coffey, but that he fought, kicked Officers Pranger and Pilchak, and pulled
his arms away. When the officers eventually restrained Coffey, they handcuffed him and placed
him in the backseat of a police car.

       Coffey spent the next two nights in jail, at which point the county prosecutor approved a
felony arrest warrant.    After a preliminary hearing, at which Officers Carroll and Pranger
testified, the trial court bound over Coffey. Eventually, Coffey was tried for three counts of
assaulting a police officer. The jury acquitted him of the charges.

       Coffey then turned the tables. Invoking 42 U.S.C. § 1983, he filed his own action against
the officers and the City of Taylor. Coffey alleged that the officers, under the supervision of the
City, violated Coffey’s constitutional rights by engaging in conduct amounting to unlawful entry,
excessive force, and malicious prosecution.       By stipulation, the suit against the City was
dismissed, and the claims against the officers proceeded through discovery.

       Following discovery, the officers moved for summary judgment on the basis of qualified
immunity. The district court granted parts of their motion and denied other parts. The court
found there existed a material dispute of fact over whether the officers unlawfully entered
Coffey’s home, whether the officers used excessive force when arresting him, and whether
Officers Carroll and Pranger influenced or participated in the decision to prosecute Coffey for
assaulting a police officer. But the district court found no issue of material fact as to whether
Officer Pilchak (unlike the other two officers) influenced or participated in the decision to
prosecute Coffey, primarily because Pilchak did not testify at Coffey’s preliminary hearing.
Accordingly, the district court entered judgment in Pilchak’s favor on Coffey’s malicious-
prosecution claim.
 No. 18-1314                            Coffey v. Carroll et al.                            Page 4


       The officers appealed the district court’s order partially denying their motion for
summary judgment. Coffey has not done the same with respect to the district court’s partial
grant of summary judgment to Officer Pilchak.

                                       II. JURISDICTION

       Before turning to the merits of the appeal, we must first consider our jurisdiction. Unlike
our practice with respect to most interlocutory appeals, we have jurisdiction to hear interlocutory
appeals by government officials challenging a denial of qualified immunity. See Mitchell v.
Forsyth, 472 U.S. 511, 527 (1985). But, generally speaking, those appeals must sound in law,
not fact. After all, it is equally true that at this intermediate step, other than in instances where
the plaintiff’s version of the facts is “blatantly contradicted” by the record such that it is
“demonstrably false,” we do not have jurisdiction to resolve on an interlocutory basis
disagreements over the district court’s reading of the factual record. Diluzio v. Village of
Yorksville, 796 F.3d 604, 609 (6th Cir. 2015).

       So, we must ask at the outset, is this appeal one of law, which we can hear now, or one of
fact, which, save for a narrow band of cases, we cannot? At times, the officers’ arguments take
aim at the factual record. For example, they argue their conduct was justified because Coffey
resisted arrest, a fact Coffey contests.    As Coffey’s version of the events is not blatantly
contradicted by the record, these fact-based arguments are not appropriate for our interlocutory
resolution.

       But other arguments present “a series of strictly legal questions.”          Phelps v. Coy,
286 F.3d 295, 298–99 (6th Cir. 2002). For instance, does Coffey’s unlawful-entry claim fail
because the officers entered Coffey’s home while in hot pursuit? Stanton v. Sims, 571 U.S. 3, 6
(2013) (“[F]ederal and state courts nationwide are sharply divided on the question whether an
officer with probable cause to arrest a suspect for a misdemeanor may enter a home without a
warrant while in hot pursuit of that suspect.”). Is the evidence supporting Coffey’s excessive-
force claim inadmissible because it is not based on personal knowledge? See Fed. R. Civ. P.
56(c)(4) (“An affidavit or declaration used to support or oppose a motion must be made on
personal knowledge, set out facts that would be admissible in evidence, and show that the affiant
 No. 18-1314                             Coffey v. Carroll et al.                           Page 5


or declarant is competent to testify on the matters stated.”). And does Coffey’s malicious-
prosecution claim fail because he did not show that the officers influenced or participated in the
decision to prosecute him? See Fox v. DeSoto, 489 F.3d 227, 237 (6th Cir. 2007) (citing
McKinley v. City of Mansfield, 404 F.3d 418, 444–45 (6th Cir. 2005), cert. denied, 546 U.S.
1090 (2006)). Because “these are the kind of questions that may be raised by interlocutory
appeal . . . [,] we have jurisdiction” here. Phelps, 286 F.3d at 298–99; see also Livermore ex rel
Rohm v. Lubelan, 476 F.3d 397, 403 (6th Cir. 2007). We will, however, entertain the officers’
arguments only to the extent they challenge the district court’s legal determinations. We “must
ignore the defendant’s attempts to dispute the facts” as read by the district court. Bunkley v. City
of Detroit, 902 F.3d 552, 560 (6th Cir. 2018) (internal citations omitted).

                                          III. ANALYSIS

A. Standard Of Review

       The qualified immunity doctrine protects public officials “from liability for civil damages
insofar as their conduct does not violate clearly established statutory or constitutional rights of
which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
In resolving issues of qualified immunity, our case law affords something to everyone involved.
For government officials named as defendants, our cases instruct that their qualified immunity
assertion be addressed early in the proceeding. That is so because qualified immunity is “an
immunity from suit rather than a mere defense to liability,” and “it is effectively lost if a case is
erroneously permitted to go to trial.”       Mitchell, 472 U.S. at 526 (emphasis deleted).       For
plaintiffs challenging qualified immunity assertions, our cases afford them a favorable standard
of review of the record. At this interlocutory stage, we take “the most favorable view of the facts
to the plaintiff.” Thompson v. Grida, 656 F.3d 365, 367 (6th Cir. 2011) (internal quotation
marks omitted). And for ourselves, we are afforded some latitude in reviewing a summary
judgment decision addressing qualified immunity. We review that decision “de novo because
application of this doctrine is a question of law.” Nelson v. City of Madison Heights, 845 F.3d
695, 699 (6th Cir. 2017) (quoting Morrison v. Bd. of Trs. of Green Twp., 583 F.3d 394, 399 (6th
Cir. 2009)) (italics in original) (internal quotations omitted).
 No. 18-1314                          Coffey v. Carroll et al.                            Page 6


       Our review is twofold. We must (1) “determine if the facts alleged make out a violation
of a constitutional right,” and (2) “ask if the right at issue was ‘clearly established’ when the
event occurred such that a reasonable [official] would have known that his conduct violated it.”
Martin v. City of Broadview Heights, 712 F.3d 951, 957 (6th Cir. 2013) (quoting Pearson v.
Callahan, 555 U.S. 223, 232 (2009)). These steps may be addressed in any order, and the
official need only prevail on one of them to be granted qualified immunity. Id. (citing Pearson,
555 U.S. at 236).

B. The Officers Are Not Entitled To Summary Judgment On Coffey’s Unlawful-
   Entry Claim.

       Coffey argues that the officers unlawfully entered his home on the day they arrested him.
Lacking a warrant, the officers attempt to justify their search on a host of alternative grounds:
Coffey’s father consented to their entry, Coffey was in public view (and thus not actually “at
home”), and the entry occurred while the officers were in “hot pursuit” of Coffey. The district
court determined there was an issue of material fact as to whether Coffey’s father, David,
consented to the officers entering the home, rejected the other two grounds purportedly justifying
the search, and denied the officers summary judgment on this claim. We agree.

       1. Reading The Record In The Light Most Favorable To Coffey, A Reasonable
          Jury Could Find That The Officers Violated The Constitutional Prohibition
          Against Unlawful Entry.

       For Fourth Amendment purposes, the search here occurred on sacred ground. “[T]he
Fourth Amendment has drawn a firm line at the entrance to the house.” Payton v. New York,
445 U.S. 573, 590 (1980). A government official may knock on a person’s front door and try to
initiate a consensual entry. See United States v. Thomas, 430 F.3d 274, 277 (6th Cir. 2005). But
absent consent, and in the absence of a warrant or exigent circumstances, the Fourth Amendment
prohibits the official from entering the home. Cummings v. City of Akron, 418 F.3d 676, 685
(6th Cir. 2005).
 No. 18-1314                           Coffey v. Carroll et al.                            Page 7


                a. Whether The Officers Had Consent To Enter Coffey’s Home Is An
                   Issue Of Material Fact.

        If David Coffey had authority to consent to the officers’ entrance, and if he in fact did
consent, the officers’ search satisfied the Fourth Amendment. See United States v. Matlock,
415 U.S. 164, 169–71 (1974). The problem is, as the district court recognized, even assuming
David Coffey did have such authority, we do not know whether he in fact consented. The
officers argue that he did. But David Coffey testified that he did not. Since this is a dispute of
material fact, and neither side’s testimony can be easily discredited, we do not have jurisdiction
to settle the dispute at this stage.

                b. Coffey Had A Reasonable Expectation Of Privacy When He Was In
                   His Home.

        Regardless whether there was consent, the officers alternatively argue they are entitled to
summary judgment on a different legal and factual basis. The controlling law? Relying on
United States v. Santana, 427 U.S. 38 (1976), the officers argue that one who is exposed to
public view is not deemed inside a home for purposes of the Fourth Amendment. And the
relevant fact? Coffey, they say, was close to his front door when the officers arrived.

        Unfortunately for the officers, the law is not entirely as they say. Santana stands for the
proposition that a person in the doorway of a home is “exposed to public view,” meaning the
person does not have a reasonable expectation of privacy for Fourth Amendment purposes. But
Santana contrasts standing fully “exposed to public view, speech, hearing, and touch as if [a
person] had been standing completely outside her house” with being “merely visible to the
public” in some respect. Id. at 42. In other words, close to the doorway is not close enough
when a search and seizure is premised upon Santana’s public-view exception.

        Nor do these facts, when assessed in the light most favorable to Coffey, the non-moving
party, suggest that Coffey was in the doorway when the officers arrived. At that moment, the
parties agree, Coffey was sleeping on a loveseat. And that’s not something you ordinarily find in
a doorway. Coffey says it was in fact inside the home, and even the officers say that Coffey was
in “close proximity” to the doorway rather than in the doorway. As a result, we must assume at
this stage that Coffey was not fully visible to the officers until they were several feet inside the
 No. 18-1314                           Coffey v. Carroll et al.                           Page 8


house. These collective flaws doom the officers’ public-view-theory-based summary judgment
argument.

               c. The Officers Were Not In Hot Pursuit Of Coffey.

       As a final justification for the search, the officers contend they were in “hot pursuit” of
Coffey, meaning a warrant was not required before they could enter Coffey’s home. The law,
they say, supports a “hot pursuit” exception to the Fourth Amendment, justifying their
warrantless entry. Alternatively, for purposes of qualified immunity, the officers say it is not
clearly established that entry into a misdemeanor-suspect’s home when officers are in hot pursuit
constitutes an unreasonable search.

       As a threshold matter, Coffey contends that the “hot pursuit” argument was not raised at
all, meaning the argument is forfeited. Forfeiture is oftentimes a delicate issue. On the one
hand, we do not want to reward a party for hiding the ball from the district court. We rely on
district courts to tackle issues in the first instance, and we cannot expect them to do so when
issues are overlooked by the parties. On the other hand, we do not want to flunk a party simply
because an issue was inartfully raised below. This case is a prime example of the challenge in
resolving forfeiture arguments: While there is no reference to exigent circumstances in the
officers’ motion for summary judgment or statement of facts, the exigent-circumstance exception
was discussed briefly at the summary-judgment hearing.            So was the argument forfeited?
Because the officers’ hot pursuit arguments squarely fail on the merits, we leave this type of
forfeiture analysis for another day.

       As to the merits, the “hot pursuit” justification has been recognized as an exception to
traditional search and seizure law. The justification has been invoked in instances where an
officer without a warrant justifiably chases a suspect into a private home when the criminal has
fled arrest in a public place. Warden v. Hayden, 387 U.S. 294, 298–99 (1967). “The ‘pursuit’
begins when police start to arrest a suspect in a public place, the suspect flees and the officers
give chase.” Smith v Stoneburner, 716 F.3d 926, 931 (6th Cir. 2013) (citing Cummings v. City of
Akron, 418 F.3d 676, 686 (6th Cir. 2005)). “[T]he emergency nature of the situation,” turns an
 No. 18-1314                            Coffey v. Carroll et al.                            Page 9


ordinary pursuit into a “hot” one, creating the need for “immediate police action,” justifying
what might otherwise be an illegal search and seizure. Cummings, 418 F.3d at 686.

       This does not remotely describe the officers’ entry into Coffey’s home. It was neither
“hot” nor in “pursuit,” in any fair sense of those words. The sequence of events lacked an
emergency. At most, Coffey had attempted (and failed) to commit a non-violent property crime
earlier in the day, meaning that when the officers arrived at his house sometime later, their
pursuit was lukewarm at best. Nor were the officers truly in pursuit of Coffey, as that term is
understood in the case law. Pursuit is defined as an effort to catch and detain an individual
following an attempted arrest and subsequent escape. See Stoneburner, 716 F.3d at 931. But
here, the officers encountered Coffey for the first time after they entered the home; it was only
then that they began to arrest him. In other words, this was not pursuit following a failed arrest.
The district court thus correctly concluded that the search was not justified by an exigent
emergency.

       2. The Right Against Unlawful Entry Is Clearly Established.

       We likewise reject the officers’ argument that no clearly established law prohibited them
from entering Coffey’s home.         When determining whether an asserted right is “clearly
established” for purposes of actions under § 1983, we are careful to not define rights “at a high
level of generality.” See Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). To do so runs the risk of
making any and every “right” one that is “clearly established.” Rather, to be fair to well-
intentioned public officials, we require that “[t]he contours of the right must be sufficiently clear
that a reasonable official would understand that what he is doing violates that right.” Anderson
v. Creighton, 483 U.S. 635, 640 (1987).

       Here, the district court defined the right at issue as the Fourth Amendment right against
an officer entering a person’s home without a warrant; doing so makes the search presumptively
unlawful. See Payton, 445 U.S. at 586 (“[A] basic principle of Fourth Amendment law, that
searches and seizures inside a home without a warrant are presumptively unreasonable.”
(internal quotations omitted)). That Coffey was suspected of committing only a misdemeanor
raises the bar for law enforcement, erecting a “double presumption” against warrantless entry,
 No. 18-1314                           Coffey v. Carroll et al.                           Page 10


one, that a warrant is ordinarily necessary, and two, that a misdemeanor offense is not serious
enough to justify an otherwise unreasonable search. See Welsh v. Wisconsin, 466 U.S. 740, 750
(1984) (“When the government’s interest [in the entry] is only to arrest for a minor offense, th[e]
presumption of unreasonableness is difficult to rebut . . . .”). This “double presumption” is well
settled. Indeed, six years ago we observed that the “double presumption” had been clearly
established by the Supreme Court for more than 25 years. Stoneburner, 716 F.3d at 933. By the
time the officers entered Coffey’s home then, the relevant law had been clearly established for
more than three decades, contrary to the officers’ contention.

       To sum up, the officers did not have a warrant to enter Coffey’s home, there were no
exigent circumstances identified by the officers justifying their entrance, and there is an issue of
material fact as to whether David Coffey gave the officers consent to enter. If the issues of fact
are ultimately resolved in Coffey’s favor, the officers violated the clearly established
constitutional prohibition against unlawful entry.     Thus, the district court correctly denied
summary judgment to the officers on Coffey’s unlawful-entry claim.

C. The Officers Are Not Entitled To Summary Judgment On Coffey’s Excessive-
   Force Claim.

       Regardless whether the officers’ search was reasonable under the Fourth Amendment,
Coffey argues that the officers used excessive force when arresting him. Finding that Coffey
submitted admissible evidence sufficient to create an issue of material fact as to whether the
force used by the officers was excessive, the district court denied the officers qualified immunity
as to Coffey’s excessive-force claim. We agree with the district court’s legal conclusion that
Coffey’s evidence was admissible; we lack jurisdiction to entertain the officers’ fact-based
arguments, and thus ignore those arguments in resolving this appeal.

       1. Coffey’s Evidence In Support Of His Excessive-Force Claim Is Admissible
          Based On Personal Knowledge.

       The officers raise a threshold legal issue: Did the district court err in considering the
evidence that Coffey submitted in support of his excessive-force claim where none of the
evidence was based on personal knowledge? Coffey had two witnesses testify on his behalf—
himself and his father. The officers argue that Coffey has no personal knowledge of the events
 No. 18-1314                           Coffey v. Carroll et al.                         Page 11


because he cannot remember what happened and because he was intoxicated. And as for his
father, the officers say he too has no personal knowledge because he had an obstructed view of
the relevant events. In the absence of reliable evidence supporting Coffey’s claim, the officers
assert they are entitled to summary judgment.

       We see no error in the district court’s legal conclusions. First, whether Coffey consumed
alcohol earlier that day and the previous day would seem to go to the credibility of Coffey’s
testimony, not its substance. See Fed. R. Evid. 601 (explaining that whether a person was
allegedly intoxicated is an issue of credibility to be determined by the jury). Second, the notion
that Coffey had no memory of the relevant events is belied by the fact that he testified to events
occurring after he woke up. Finally, while David Coffey did testify at his deposition that he had
an obstructed view of part of the incident, he would of course have personal knowledge of the
things he could see. Accordingly, we agree with the district court that Coffey’s evidence is
admissible. To the extent the officers challenge the credibility of Coffey’s evidence, we lack
jurisdiction to entertain those fact-based arguments.

       2. Viewing The Evidence In The Light Most Favorable To Coffey,
          A Reasonable Jury Could Conclude That The Officers Used Excessive
          Force When Arresting Him.

       Claims that an officer used excessive force when arresting a person are “analyzed under
the Fourth Amendment’s ‘objective reasonableness’ standard.” Graham v. Connor, 490 U.S.
386, 388 (1989). In applying that standard, we ask “whether the officers’ actions are ‘objectively
reasonable’ in light of the facts and circumstances confronting them, without regard to their
underlying intent or motivation.” Id. at 397. The contours of this reasonableness inquiry
admittedly are somewhat undefined, as the test “is not capable of precise definition or
mechanical application.” Bell v. Wolfish, 441 U.S. 520, 559 (1979). But one aspect of the
inquiry is settled: “The ‘reasonableness’ of a particular use of force must be judged from the
perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”
Graham, 490 U.S. at 396 (citing Terry v. Ohio, 392 U.S. 1, 20–22 (1968)).

       Taking all of this together, our bottom-line inquiry is whether the totality of the
circumstances justifies a particular level of force. Mitchell v. Schlabach, 864 F.3d 416, 421 (6th
 No. 18-1314                            Coffey v. Carroll et al.                           Page 12


Cir. 2017). Factors to consider in making this inquiry include (but are not limited to) “the
severity of the crime at issue, whether the suspect poses an immediate threat to the safety of the
officers or others, and whether he is actively resisting arrest or attempting to evade arrest by
flight.” Graham, 490 U.S. at 396. While weighing those factors is a legal question upon which
we can rule, we lack jurisdiction to hear arguments quibbling with the district court’s reading of
the factual record.

       Considering the Graham factors, a jury reasonably could conclude the officers’ conduct
reflected excessive force:

       Severity of the crime. The officers were investigating Coffey for an alleged violation of
M.C.L. § 750.356a(2)(b)—a misdemeanor offense of attempted larceny from a motor vehicle.
Generally speaking, a nonviolent misdemeanor offense is not a particularly serious crime.
Brown v. Chapman, 814 F.3d 447, 459 (6th Cir. 2016); Goodwin v. City of Painsville, 781 F.3d
314 (6th Cir. 2015); Thomas v. Plummer, 489 F. App’x 116, 126 (6th Cir. 2012).

       Immediate threat to the safety of the officers or others. David Coffey testified that his
son was asleep when officers awoke him by punching him in the face. Coffey testified that he
woke up while being turned onto his stomach for purposes of being handcuffed. Coffey adds
that, once he was handcuffed, the officers then used his head and face to open a storm door.

       The officers respond that Coffey was resisting arrest, thereby threatening their safety. But
we ignore this fact-based dispute; nothing in the record “blatantly contradicts” Coffey’s claim
that he was not resisting—the lone basis, theoretically, for us to take up the issue. See Bunkley,
902 F.3d at 560. Given the district court’s reading of the factual record and taking Coffey’s
assertions as true, it is difficult to see how he was an immediate threat to the officers at the time
it is alleged they used excessive force. See, e.g., Thomas, 489 F. App’x at 127 (holding that
officer’s use of a taser was unreasonable on a person kneeling with her hands over her head).

       Actively resisting arrest or attempting to evade arrest by flight.         According to the
officers, Coffey grabbed one officer’s finger and kicked other officers. Coffey disputes these
claims, and adds that even if he did the things alleged, neither act was done “intentionally.” For
purposes of summary judgment, the district court accepted Coffey’s version of events. As that
 No. 18-1314                            Coffey v. Carroll et al.                        Page 13


telling is not “blatantly contradicted” by the record, we have no basis to overturn the decision
below.

          To sum up, after dismissing any argument related to the district court’s reading of the
facts, the Graham factors on balance support the conclusion that the officers arguably acted in an
objectively unreasonable manner.

          3. The Right To Be Free From Excessive Force Is Clearly Established Federal Law.

          Having determined that a reasonable jury could conclude that the officers violated
Coffey’s constitutional rights, we must also determine whether the right at issue was clearly
established. On this question, the analysis is relatively straightforward. A suspect has a clearly
established constitutional right to be free from the use of physical force by police officers when
he is not resisting efforts to apprehend him.       Hagans v. Franklin County Sheriff’s Office,
695 F.3d 505, 509 (6th Cir. 2012) (summarizing cases from 2004 onwards in which “the suspects
were compliant or had stopped resisting” and noting that excessive force was found in such
cases).    Drawing the line at a suspect’s active resistance defines the right at a level of
particularity appropriate for a claim pursued under § 1983. Id.

          Measured against this legal backdrop, Coffey’s claim survives the officers’ qualified
immunity defense. He has articulated a specific, precise, and established constitutional right to
be free from excessive force. Accordingly, the district court did not err in denying the officers
qualified immunity and summary judgment on this claim.

D. Officers Carroll And Pranger Are Not Entitled To Summary Judgment On
   Coffey’s Malicious-Prosecution Claim.

          Lastly, Coffey asserts that his Fourth Amendment rights were violated by the officers
because they subjected him to malicious prosecution by way of their false testimony at his
preliminary-examination hearing. Only the two officers testified at the hearing. Coffey alleges
they falsely testified that he assaulted them. The district court found there was an issue of
material fact as to whether that testimony was false. Likewise, the district court concluded that
Coffey had a clearly established right to be free from prosecution tainted by the false testimony
of a police officer when that testimony formed the basis of the probable cause to prosecute
 No. 18-1314                            Coffey v. Carroll et al.                              Page 14


Coffey. With those two rulings in mind, the court denied summary judgment to the two officers,
leaving the factual nature of those claims to be resolved at trial.

       1. Reading The Record In The Light Most Favorable To Coffey, A Reasonable
          Jury Could Conclude The Officers Violated Coffey’s Right To Be Free From
          Malicious Prosecution.

       Fourth Amendment jurisprudence clearly establishes that one who has “made, influenced,
or participated in the decision to prosecute” another may not do so maliciously.               King v.
Harwood, 852 F.3d 568, 582–83 (6th Cir. 2017). In seeking to validate a claim for malicious
prosecution under § 1983, a plaintiff must prove: (1) that the defendant “ma[d]e, influence[d], or
participate[d] in the decision to prosecute,” Fox v. DeSoto, 489 F.3d 227, 237 (6th Cir. 2007);
(2) that there was a lack of probable cause for the criminal prosecution, id.; (3) that the legal
proceeding resulted in the plaintiff suffering a “deprivation of liberty,” as understood in our
Fourth Amendment jurisprudence, and distinct from the initial seizure, Johnson v. Knorr,
477 F.3d 75, 81 (3d Cir. 2007); and (4) the criminal proceeding must have been resolved in the
plaintiff’s favor. Heck v. Humphrey, 512 U.S. 477, 484 (1994).

       Given the nature of Coffey’s malicious-prosecution claim, our decision in Sykes v.
Anderson, 625 F.3d 294 (6th Cir. 2010), is instructive. We held there that an officer can
influence or participate in the decision to prosecute a defendant when the officer testifies at a
preliminary hearing in which the decision was made to bind over the defendant. Id. at 313–14.
See also Manuel v. City of Joliet, III., 137 S. Ct. 911, 918 (2017) (the Fourth Amendment right to
be free from malicious prosecution is violated when “a judge’s probable-cause determination”
justifying one’s detention “is predicated solely on a police officer’s false statements.”).

       In view of this precedential backdrop, we cannot say the district court erred in concluding
that Coffey had submitted sufficient evidence from which a jury could conclude that Officers
Carroll and Pranger violated Coffey’s Fourth Amendment right to be free from malicious
prosecution. As the two officers testified at the preliminary hearing, a jury reasonably could
conclude that the officers influenced or participated in the decision to prosecute Coffey. And
viewing the evidence in the light most favorable to Coffey, there is an issue of material fact as to
whether the officers’ testimony was false.
 No. 18-1314                             Coffey v. Carroll et al.                        Page 15


       The officers challenge only the first element of the malicious-prosecution claim, namely,
whether the officers made, influenced, or participated in the decision to prosecute Coffey. They
note that in Skousen v. Brighton High School, 305 F.3d 520 (6th Cir. 2002), we reversed a
district court’s denial of summary judgment in favor of a police officer accused of malicious
prosecution. But compare that case to this one. In Skousen, the officer’s alleged role in the
purported malicious behavior included interviewing witnesses, writing up a police report, and
then submitting that report to the prosecutor’s office; there was no evidence the officer caused
the plaintiff to be prosecuted. Id. at 524–25, 529. That omission from Skousen is critical. Here,
the officers were not only the complaining witnesses regarding the assault of a police officer, but
they also then testified to that effect at the preliminary hearing.

       2. The Right To Be Free From Malicious Prosecution Is Clearly Established.

       We likewise agree with the district court regarding the existence of a right to be free from
malicious prosecution. While clearly established, the right is a narrow one. Johnson v. Moseley,
790 F.3d 649 (6th Cir. 2015). As we have previously said, “[a] police officer violates a suspect’s
clearly established right to freedom from malicious prosecution under the Fourth Amendment
‘only when his deliberate or reckless falsehoods result in arrest and prosecution without probable
cause.’ ” Id. at 655 (quoting Newman v. Township of Hamburg, 773 F.3d 769, 772 (6th Cir.
2014)). Providing false testimony (both written and oral), as alleged here, could have resulted in
Coffey’s arrest and prosecution without probable cause. Reading the facts in the light most
favorable to Coffey, a reasonable jury could conclude that Officers Carroll and Pranger
deliberately provided untrue testimony at the preliminary hearing, which resulted in the court
finding probable cause to continue legal proceedings against Coffey. Accordingly, the district
court did not err in denying the two officers’ motion for summary judgment on Coffey’s
malicious-prosecution claim.

                                        IV. CONCLUSION

       For these reasons, we AFFIRM district court’s judgment and remand for further
proceedings.